DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 1-2, 6
Species 2: Fig. 13
Species 3: Fig. 19
Species 4: Fig. 21
If any of species 1-4 is elected there is a further subspecies requirement regarding retaining members:
Subspecies 1a: Fig. 7
Subspecies 1b: Fig. 8
Subspecies 1c: Fig. 9
Subspecies 1d: Fig. 10
Subspecies 1e: Fig. 11
Subspecies 1f: Fig. 12
Subspecies 1g: Fig. 20
Subspecies 1h: Fig. 22-24
Subspecies 1i: Fig. 25
Subspecies 1j: Fig. 26
Subspecies 1k: Fig. 27
	Subspecies 1l: Fig. 28
	Subspecies 1m: Fig. 29
	Subspecies 1n: Fig. 30
	Subspecies 1o: Fig. 31
Subspecies 1p: Fig. 32
Subspecies 1q: Fig. 33
Subspecies 1r: Fig. 41
If any of subspecies 1a-1g, 1n, 1q, or 1r are elected, there is a further subspecies requirement regarding opening shapes:
Subspecies 2a: Fig. 34
	Subspecies 2b: Fig. 35
	Subspecies 2c: Fig. 36
	Subspecies 2d: Fig. 37
	Subspecies 2e: Fig. 38
	Subspecies 2f: Fig. 39
	Subspecies 2g: Fig. 40
The species are independent or distinct because they contain mutually exclusive features, these features being: a plate without slots; a plate having slots; retainers having differing dimensions; hollow retainers; solid retainers; smooth retainers; threaded retainers; ribbed retainers; bumpy retainers; tapered outer surface retainers; non-tapered outer surface retainers; retainers comprised of multiple members; retainers having a non-linear taper; and retainers having circular, ovular, or polygonal openings. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 15 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first/second paragraph. In the instant application, terms relating to the unique features of the different subspecies of retainers will have to be used in a search if no election is made, resulting in a search burden (e.g. “mm”, “millimeters”, “inches”, “threads”, “frustoconical”, “tapered”, “circular”, “ovular”, “polygonal”, “bumps”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
	i. The restriction requirement is complex.
	ii. The application is being prosecuted by the applicant pro se.
	iii. From past experience, an election will not be made by Applicant or Applicant’s representative over the telephone. 
See MPEP 812.01

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631